Name: 87/322/EEC: Commission Decision of 12 June 1987 approving an addendum to the programme relating to beef/veal and pigmeat submitted by the Government of the Federal Republic of Germany for the Land of Baden- WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  animal product;  regions of EU Member States
 Date Published: 1987-06-23

 Avis juridique important|31987D032287/322/EEC: Commission Decision of 12 June 1987 approving an addendum to the programme relating to beef/veal and pigmeat submitted by the Government of the Federal Republic of Germany for the Land of Baden- WÃ ¼rttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 163 , 23/06/1987 P. 0052 - 0052*****COMMISSION DECISION of 12 June 1987 approving an addendum to the programme relating to beef/veal and pigmeat submitted by the Government of the Federal Republic of Germany for the Land of Baden-Wuerttemberg pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (87/322/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 21 March 1986 the Government of the Federal Republic of Germany forwarded an addendum to the programme approved by Commission Decision 80/1322/EEC (3) relating to beef/veal and pigmeat in the Land of Baden-Wuerttemberg and on 20 October 1986 submitted supplementary information; Whereas the aim of the addendum to the programme is to rationalize and modernize the slaughter facilities, ancillary installations, refrigeration plant and cutting rooms so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the addendum contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of beef/veal and pigmeat in the Land of Baden-Wuerttemberg; whereas the time laid down for execution of the addendum is observed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme relating to beef/veal and pigmeat in the Land of Baden-Wuerttemberg forwarded by the Government of the Federal Republic of Germany concerning which supplementary information was submitted on 20 October 1986 pursuant to Regulation (EEC) No 355/77 is hereby approved. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 12 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 380, 31. 12. 1980, p. 16.